El Juez Asociado Señor Estrella Martínez
emitió la opinión del Tribunal.
Nos corresponde dilucidar si, para fines de reincidencia, cierta modalidad del delito de insuficiencia de fondos tipi-*569ficada en el segundo párrafo del Ajrt. 222 de nuestro Código Penal, infra, constituye un delito menos grave o un delito grave. Ello ante la disyuntiva de que, si bien en la modali-dad codificada en el primer párrafo del artículo se clasi fica el delito como menos grave, en el segundo párrafo se dis-pone que, en determinadas circunstancias, el delito aca-rrea una pena de reclusión de 3 años, sin especificar la clasificación del delito en esta segunda modalidad. Veamos.
I
El caso de epígrafe tuvo su origen cuando el Ministerio Público presentó 4 denuncias contra el Sr. Nomar José Mimbs Machiavelo (peticionario) por infracciones al Art. 222 de nuestro Código Penal, 33 LPRA see. 5292. Se le imputó al peticionario haber emitido 4 cheques con fondos insuficientes por las cantidades de $96, $296, $3,000 y $5,774. Luego de varios trámites procesales(1) y de que se *570celebrara la vista preliminar, el 21 de noviembre de 2016 se presentaron 2 acusaciones contra el señor Mimbs por expedir cheques con fondos insuficientes por las cantidades de $3,000 y $5,774, en violación al citado Art. 222 del Código Penal. Id. En ambas acusaciones se le imputó reincidencia.
El 30 de noviembre de 2016, el peticionario presentó un escrito intitulado Moción al amparo de la Regla 64(i) de las de Procedimiento Criminal, solicitud de desestimación por violación al principio de legalidad y debido proceso de ley y violación a las normas que rigen la aplicación de la reincidencia. En esta moción, el peticionario solicitó la des-estimación de los cargos presentados en su contra. En sín-tesis, adujo que los delitos que se le imputaban eran menos graves y que, por lo tanto, no procedía la imputación de reincidencia al amparo del Art. 73 del Código Penal, 33 LPRA see. 5106. El peticionario planteó que, al imputársele reincidencia, se violaban sus derechos constitucionales y, particularmente, su derecho a un debido proceso de ley. Después de que el Ministerio Público se opusiera a esta solicitud, el Tribunal de Primera Instancia emitió una Re-solución en la cual declaró “no ha lugar” la solicitud del peticionario.
Ante este dictamen, el señor Mimbs presentó un recurso de certiorari ante el Tribunal de Apelaciones, junto con una solicitud en auxilio de jurisdicción. El peticionario alegó que el Tribunal de Primera Instancia incurrió en abuso de discreción al permitir la imputación de reincidencia y al declarar “no ha lugar” su solicitud de desestimación. Así las cosas, el 15 de febrero de 2017, el foro apelativo inter-medio expidió el auto y confirmó el dictamen recurrido.(2) Fundamentó su determinación en que, si bien en el Art. *571222 del Código Penal, supra, se tipifica como un delito menos grave la emisión de un cheque con fondos insuficientes con el propósito de defraudar, si el cheque excede la canti-dad de $500 el artículo establece que procede imponer una “pena de reclusión por un término fijo de tres (3) años”. Art. 222 del Código Penal, supra. Al acudir al Art. 16 del Código Penal, 33 LPRA see. 5022, el cual clasifica los delitos en menos graves y graves según las penas que acarrean, el Tribunal de Apelaciones concluyó que el delito tipificado en el segundo párrafo del Art. 222 es un delito grave, pues conlleva una pena correspondiente a delitos graves. Arts. 16 y 222 del Código Penal, 33 LPRA sees. 5022 y 5292. De esta forma, por el peticionario haber sido sentenciado pre-viamente por cometer un delito grave, procedía la imputa-ción de reincidencia.
En disconformidad con ese proceder, el peticionario presentó ante este Tribunal un recurso de certiorari. En éste señala los errores siguientes, a saber: (1) que erró el Tribunal de Apelaciones al determinar que el segundo párrafo del Art. 222 del Código Penal tipifica un delito grave, por conllevar una pena correspondiente a un delito grave, per-mitiendo así la imputación de reincidencia, y (2) que inci-dió el referido tribunal al confirmar la determinación del foro de instancia, mediante la cual se declaró “no ha lugar” la petición de desestimación presentada por el peticionario. Posteriormente, el 27 de marzo de 2017, el señor Mimbs presentó una Moción en auxilio de jurisdicción, en la cual solicitó la paralización de los procedimientos ante el Tribunal de Primera Instancia. (3)
Así las cosas, el 3 de abril de 2017, emitimos una Resolución, en la cual declaramos “ha lugar” la referida moción en auxilio de jurisdicción. Asimismo, le concedimos un tér-mino de 20 días al Ministerio Público para que mostrara causa por la cual no debíamos expedir el auto presentado *572por el peticionario y revocar la Sentencia recurrida. El Mi-nisterio Público compareció mediante Escrito en cumplimiento de orden y en oposición a petición de “certiorari”. En éste plantea, primeramente, que la controversia fue re-suelta por el Tribunal de Apelaciones en la sentencia emi tida el 29 de junio de 2016, en la cual se concluyó que era necesario celebrar una vista preliminar porque 2 de los cargos imputados eran delitos graves. Véase El Pueblo de Puerto Rico v. Nomar José Mimbs Machiavelo, KLCE201601124. De esta forma, expone que el peticiona-rio está intentando relitigar un asunto que ya fue resuelto, es decir, que es ley del caso. Por otro lado, en el escrito se esboza que el Art. 16 de nuestro Código Penal, supra, al clasificar los delitos según las penas que acarrean, dispone de la controversia ante nos, pues como el segundo párrafo del citado Art. 222 establece una pena correspondiente a un delito grave, resulta claro que estamos ante un delito grave.
Contando con la comparecencia de ambas partes, esta-mos en posición de resolver. Veamos.
1—!
A. “Es axioma elemental, concorde al principio de lega-lidad, que la Asamblea Legislativa tiene la facultad consti-tucional exclusiva de tipificar delitos”. Pueblo v. Martínez Torres, 116 DPR 793, 796 (1986). Véanse, además: Art. 2 del Código Penal, 33 LPRA see. 5002; Rodríguez Rodríguez v. E.L.A., 130 DPR 562, 569 (1992). “Esa prerrogativa legisla-tiva comprende también la de calificarlos en graves o menos graves”. Pueblo v. Martínez Torres, supra, pág. 796. Véanse, además: Pérez Vega v. Tribunal Superior, 93 DPR 749, 759 (1966); Pueblo v. Méndez, 65 DPR 702, 704 (1946).
En nuestro Código Penal se dispone que “ [e] s de-lito menos grave todo aquél que apareja pena de reclusión por un término que no exceda de seis (6) meses, [o] pena de *573multa que no exceda de cinco mil (5,000) dólares Art. 16 del Código Penal, supra. Por otro lado, “[d]elito grave comprende todos los demás delitos”. Id. Mediante este ar-tículo, la Asamblea Legislativa dispuso una manera fácil para clasificar los delitos según la pena que acarrean. Como regla general, en nuestro Código Penal, los delitos menos graves son tipificados expresamente como tal.(4) Mientras, los delitos graves son especificados por la pena.(5)
B. En el Art. 222 del Código Penal, supra, se ti-pifica el delito conocido como insuficiencia de fondos. Art. 222 del Código Penal, supra. Este delito castiga el que una persona, con intención de defraudar, “haga, extienda, en-dose o entregue un cheque [...], a cargo de cualquier banco u otro depositario, a sabiendas de que el emisor o girador no tiene suficiente provisión de fondos en dicho banco o depositario para el pago total del cheque [...] a la presen-tación del mismo”. Id. El delito de insuficiencia de fondos, según expuesto expresamente en el primer párrafo del ar-tículo, es clasificado como un delito menos grave. Ahora bien, en el segundo párrafo del citado artículo se dispone que “[s]i la cantidad representada por el instrumento ne-gociable es mayor de quinientos (500) dólares, [se impon-drá una] pena de reclusión por un término fijo de tres (3) años”. Id. En tal sentido, el artículo no especifica si esta segunda modalidad constituye un delito menos grave o grave.
C. Por otra parte, en el Art. 73 del Código Penal, supra, se dispone lo relativo a los grados y las penas de reincidencia. En lo concerniente al caso de referencia, el citado artículo dispone que existirá “reincidencia cuando el *574que ha sido convicto y sentenciado por un delito grave in-curre nuevamente en otro delito grave”. Id. De existir la reincidencia imputada, “se podrá aumentar hasta veinti-cinco (25) por ciento la pena fija dispuesta por ley para el delito cometido”. Id. Para determinar si existe reinciden-cia, el Art. 74 establece que “[s]e tomará en consideración cualquier convicción bajo el Código Penal derogado o bajo ley especial que lleve clasificación de delito grave”. 33 LPRA see. 5107.
rH t-H h-H
Ante el cuadro fáctico descrito, y habiendo ex-puesto la normativa jurídica aplicable, concluimos que el Tribunal de Apelaciones actuó correctamente al determi-nar que el segundo párrafo del Art. 222 de nuestro Código Penal, supra, tipifica un delito grave. Si bien la modalidad del delito contenida en el segundo párrafo no se clasifica de manera específica, conlleva una pena correspondiente a un delito grave, a diferencia del primer párrafo donde se esta-blece que la conducta constituye delito menos grave. De una lectura del Art. 16 del Código Penal, supra, queda claro que esta modalidad del delito de Insuficiencia de fon-dos es un delito grave. Cabe señalar, sin embargo, que si bien es cierto que hemos reconocido que la Asamblea Le-gislativa está facultada para clasificar un delito como me-nos grave, aun cuando acarree una pena correspondiente a un delito grave, ello no ocurrió en este caso. Véanse, por ejemplo: Pueblo v. Martínez Torres, supra, pág. 796; Pueblo v. Méndez, supra, pág. 704 (donde el delito se clasificaba como un misdemeanor, pero podía aparejar pena corres-pondiente a un felony). Ante ese cuadro, la interpretación más armoniosa de nuestro Código Penal requiere recono-cer que el segundo párrafo del Art. 222, supra, es un delito grave. Esa interpretación es la más cónsona con el criterio legislativo de clasificación de delitos. Véanse: Pueblo v. Figueroa Santana, 154 DPR 717, 725 (2001); Pueblo v. Zayas *575Rodríguez, 147 DPR 530, 537-538, 548-549 (1999); Meléndez v. Tribunal Superior, 90 DPR 656, 660-662 (1964).
> H-1
AI amparo de los fundamentos enunciados, expedimos el recurso de “certiorari” presentado, precisamos que el delito tipificado en el segundo párrafo del Art. 222 del Código Penal, supra, es un delito grave y, en consecuencia, confirma-mos la Sentencia emitida por el Tribunal de Apelaciones. Devolvemos el caso al Tribunal de Primera Instancia para la continuación de los procedimientos de acuerdo con lo aquí expuesto.
La Jueza Presidenta Oronoz Rodríguez concurrió sin opinión escrita.

 Nótese que, luego de que se presentaran las 4 denuncias, y después de que se encontrara causa para arresto en todas, el 7 de enero de 2016 el Ministerio Público presentó 2 acusaciones contra el Sr. Nomar José Mimbs Machiavelo (peticionario) por violaciones al Art. 222 del Código Penal y, en específico, por emitir los cheques con fondos insuficientes por las cantidades de $96 y $3,000. 33 LPRA. see. 5292. Después de que se celebrara la lectura de acusación, el peticionario solicitó la deses-timación de la denuncia presentada en su contra correspondiente al cheque de $5,774, al amparo de la Regla 64(n)(2) de Procedimiento Criminal, 34 LPRA Ap. II, por no haberse presentado la acusación correspondiente en el término dispuesto para ello, en violación a su derecho a un juicio rápido. El Ministerio Público se opuso mediante escrito y solicitó enmendar la acusación donde se imputaba emitir un che-que con fondos insuficientes por $96, para conformarla a la denuncia que imputaba emitir el cheque por $5,774. Luego de celebrarse una vista ante el Tribunal de Pri-mera Instancia, éste emitió una Resolución que denegaba la desestimación solicitada y le concedía un término al Ministerio Público para que sometiera la enmienda a la acusación.
Ante esta determinación, el peticionario presentó un recurso de certiorari ante el Tribunal de Apelaciones, así como una solicitud en auxilio de jurisdicción. En esencia, señaló que incidió el Tribunal de Primera Instancia al permitir que se en-mendara el pliego acusatorio y al declarar “no ha lugar” su solicitud de desestimación. Mediante Sentencia emitida el 29 de junio de 2016, el Tribunal de Apelaciones expidió el auto solicitado y dejó sin efecto el dictamen recurrido. Véase El Pueblo de Puerto Rico v. Nomar José Mimbs Machiavelo, KLCE201601124. El foro apelativo intermedio encontró que dado que, de las cuatro denuncias presentadas contra el acusado, dos correspondían a delitos graves, se tenía que celebrar una vista preliminar de acuerdo con la Regla 23 de Procedimiento Criminal, 34 LPRA Ap. II. *570En consecuencia, devolvió el caso al Tribunal de Primera Instancia para que se celebrara la correspondiente vista preliminar, sin entrar a dilucidar los errores se-ñalados por el peticionario.


 Véase El Pueblo de Puerto Rico v. Nomar José Mimbs Machiavelo, KLCE201700222.


 El peticionario indicó que el juicio en su fondo estaba pautado para el 5 y 6 de abril de 2017.


 Véanse, por ejemplo: Arts. 108, 112 y 114 del Código Penal, 33 LPRA sees. 5161, 5171 y 5173.


 Véanse, por ejemplo: Arts. 94, 97 y 100 del Código Penal, 33 LPRA sees. 5143, 5146 y 5149.